Citation Nr: 0317044	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  94-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a disability claimed as 
numbness of the upper and lower extremities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had a 6-year period of membership with the 
Reserves from May 12, 1964 to May 11, 1970, which included 
active duty for training (ACDUTRA) from August 24-December 
27, 1964, July 18-August 1, 1965, June 5-19, 1966, August 6- 
20, 1967, June 27-July 14, 1968, and June 5-22, 1969.  He 
also had a period of membership with the National Guard from 
August 1977 to April 1993, which included ACDUTRA from May 
20-June 3, 1978, May 24-June 9, 1979, June 14-28, 1980, 
August 9-23, 1981, June 10-26, 1982, May 19-June 4, 1983, 
July 5-21, 1984, October 2-3, 1984, October 27-28, 1984, May 
23-June 8, 1985, December 14-15, 1985, June 14-June 28, 1986, 
July 4-July 18, 1987, July 30-August 13, 1988, July 5-22, 
1989, and May 23-June 9, 1990; and active duty stateside from 
December 7, 1990 to September 25, 1992 during Desert 
Shield/Storm.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 decision by the 
Jackson, Mississippi, Regional Office (RO), which, in part, 
denied service connection for a disability claimed as 
numbness of the upper and lower extremities.

In February 1996, November 1998, and January 2001, the Board 
remanded the appellate issue to the RO for additional 
evidentiary development.  The appellate issue is now ready 
for the Board's appellate determination.  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant currently has chronic numbness of the left upper 
extremity and the lower extremities related to any duty for 
training (DUTRA) or Desert Shield/Storm service.  

2.  It has not been shown, by competent evidence, that 
appellant's numbness of the right upper extremity, diagnosed 
as carpal tunnel syndrome, was related to any DUTRA.  
Appellant's numbness of the right upper extremity, diagnosed 
as carpal tunnel syndrome, preexisted his Desert Shield/Storm 
active service and has not been shown, by competent evidence, 
to have undergone a permanent increase in severity during 
service.


CONCLUSIONS OF LAW

1.  Chronic numbness of the left upper extremity and the 
lower extremities was not incurred in or aggravated by 
ACDUTRA or Desert Shield/Storm service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.6(a),(c),(d), 3.303, 3.306(b) (2002); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

2.  Appellant's numbness of the right upper extremity, 
diagnosed as carpal tunnel syndrome, was not incurred in or 
aggravated by ACDUTRA or Desert Shield/Storm service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.6(a),(c),(d), 3.303, 3.306(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

Pursuant to the Board's February 1996 remand, the RO in May 
1996 sent letters to appropriate sources in an attempt to 
obtain all available, additional DUTRA and active duty 
medical records that might exist, including any such records 
dated prior to and during that Desert Shield/Storm period of 
active duty; and to verify his periods of ACDUTRA.  
Additional DUTRA/service medical and personnel records were 
subsequently obtained and associated with the claims folders, 
although the vast majority of said medical records correspond 
to that Desert Shield/Storm period of active duty.  See, in 
particular, May 1996 RO Request for Information forms, with 
July and December 1996 responses from the National Personnel 
Records Center (including, but not limited to, a service 
department records envelope with additional medical records).  

Additionally, pursuant to the Board's February 1996 remand, 
additional VA and private medical records were obtained and 
additional VA orthopedic, neurologic, and rheumatologic 
examinations were conducted in January and October 1997.  
However, the clinical findings and diagnoses reported in 
those VA examinations and on July 1993 VA general medical and 
orthopedic examinations were conflicting with respect to said 
disability at issue.  

In order to equitably decide said issue, the Board in 
November 1998 again remanded that issue for additional 
examination(s), to include appropriate tests/studies. An 
April 1999 VA neurologic examination was conducted and 
electromyographic and nerve conduction velocity studies were 
recommended to rule out any peripheral nerve/abnormal motor 
unit abnormalities.  That examination report noted that upon 
completion of such studies, an addendum to that report would 
be rendered.  However, a computer record dated later that 
month stated that appellant failed to report for said 
electromyographic and nerve conduction velocity studies.  A 
September 1999 VA neurologic examination was conducted.  That 
September 1999 VA neurologic examination report noted that 
appellant stated that he would report for such studies; that 
such studies had been scheduled for October 1999; and that 
upon completion of such studies, an addendum to that report 
would be rendered with medical opinion as to whether any 
peripheral neuropathy was manifested.  However, the claims 
folders indicate that appellant failed to report for such 
studies.  See June 2002 VA document.  

Pursuant to the Board's January 2001 remand, a December 2001 
VA neurologic examination was conducted (with December 2002 
addendum) and adequate medical opinion was rendered as to the 
etiological question in controversy.  Electromyographic and 
nerve conduction velocity studies were also performed.  

Thus, pursuant to three Board remands, the RO has attempted 
to obtain any additional military medical records for 
appellant's periods of DUTRA and Desert Shield/Storm active 
service and appropriate VA examinations were conducted, 
including sufficiently detailed medical opinion rendered as 
to the etiology of the claimed neurologic condition of the 
extremities.  It does not appear that additional, material 
DUTRA medical records are available.  However, currently 
associated with the claims folders are certain DUTRA medical 
records dated in the 1970's and 1980's and a number of Desert 
Shield/Storm active duty medical records, including April 
1992 Medical Evaluation Board and August 1992 Physical 
Evaluation Board reports.  It should also be pointed out that 
appellant only contends that the claimed neurologic condition 
of the extremities had its onset during his Desert 
Shield/Storm active duty.  The claims folders include 
numerous Desert Shield/Storm active service medical records.  
Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate his claim and 
that the VA has diligently attempted to assist him in 
obtaining evidence necessary to substantiate the claim.  

It is apparent to the Board that appellant and his 
representative were knowledgeable regarding the necessity of 
competent evidence that would tend to show that appellant has 
chronic numbness of the extremities related to DUTRA or 
Desert Shield/Storm service.  See, in particular, the 
Statement of the Case and subsequent Supplemental Statements 
of the Case, which set out the pertinent evidence, applicable 
laws and regulations pertaining to general service connection 
principles, and the reasons for denial of said claim.  In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims (Court)) stated, "[i]n short, 
the 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  Additionally, the RO, in a September 2002 letter, 
specifically advised appellant and his representative of the 
Veterans Claims Assistance Act of 2000 and its applicability, 
including as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, it does not appear that appellant or 
his representative has informed the VA of the existence of 
any additional, specific competent evidence that might prove 
to be material concerning said appellate issue.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  



Applicable Laws and Regulations

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including, but not limited to, the following:

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from a covered 
disease which occurred during such training.  For purposes of 
this section, the term "covered disease" is limited to - 
(1) An acute myocardial infarction, (2) A cardiac arrest, or 
(3) A cerebrovascular accident.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a),(c),(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131.

In pertinent part, the provisions of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b) provide that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
However, since the evidentiary record does not currently 
include any Desert Shield/Storm service entrance examination, 
assuming one was conducted, the presumption of soundness is 
not applicable.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.  Where a veteran served ninety (90) days or 
more during a period of war, and organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

It should be pointed out that since appellant did not have 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
provisions of 38 C.F.R. § 3.317 (2002) are inapplicable.  


The Evidence

The available DUTRA medical records prior to appellant's 
period of active duty during Desert Shield/Storm do not 
reveal any complaints, findings, or diagnoses pertaining to 
chronic numbness of the upper or lower extremities.

The available Desert Shield/Storm active duty medical records 
reveal that in April 1991, appellant complained of pain and 
numbness of the feet/legs.  He stated that the onset was in 
January 1991.  In May 1991, he reportedly was involved in a 
motor vehicular accident and the diagnosis was head 
contusion, neck spasm, and pain/numbness of the legs/feet.  
In June 1991, electromyographic/nerve conduction velocity 
studies were interpreted as showing no lumbosacral 
radiculopathy or lower extremity neuropathy.  Although in 
July 1991, appellant's complaints included a painful left 
shoulder with numbness/tingling in the left upper 
extremity/hand, there were no clinical findings or diagnoses 
pertaining to chronic numbness of the left upper extremity.  
In August 1991, appellant's complaints included low back pain 
with lower extremity pain/paresthesia.  Lumbar disc bulges 
without herniation and osteophytic changes were 
radiographically noted (service connection is in effect for 
lumbar spine degenerative joint disease).  In a March 1992 
military examination medical questionnaire, appellant's 
numerous complaints included pain/numbness in the upper and 
lower extremities.  Appellant complained of low back pain 
with lower extremity paresthesia in April 1992.  

An April 1992 military Medical Evaluation Board report 
revealed that deep tendon reflexes were "1+" at the knee 
and ankle; and muscle strength and sensation were intact and 
equal in the upper and lower extremities, except for 
decreased sensation in the left lower extremity.  A 
significant piece of evidence is a July 1992 private 
neurosurgical evaluation report (contained in the service 
medical records folder), wherein the neurosurgeon stated that 
he had previously seen appellant in 1987 and "because of 
symptoms of carpal tunnel syndrome, [appellant] finally had 
surgery on the right side in February of [19]87 and he did 
fairly well after that.  He apparently had these problems 
while he was working in the National Guard."  Appellant was 
evaluated for low back pain complaints and no complaints, 
findings, or diagnoses pertaining to right upper extremity 
numbness/carpal tunnel syndrome were recorded in that July 
1992 neurosurgical evaluation report.  An August 1992 
military Physical Evaluation Board report did not include any 
pertinent findings or diagnoses.  

On July 1993 VA orthopedic examination, appellant had 
complaints of painful joints of the extremities.  On July 
1993 VA general medical examination, ankle jerks were 
decreased and diagnoses included neurologic findings 
"probably secondary to underlying disc problem."  Pursuant 
to the Board's February 1996 remand, additional VA 
orthopedic, neurologic, and rheumatologic examinations were 
conducted in January and October 1997.  On January 1997 VA 
neurologic examination, deep tendon reflexes were "1+", 
except for an absent left ankle jerk.  The examiner noted 
that it was difficult examining appellant due to appellant's 
lack of cooperation apparently due to a psychologic overlay.  
The examiner stated that although appellant complained of 
diffuse pain throughout the body, EMG and [lumbar] MRI 
studies [in 1996] were unremarkable, except for mild 
degenerative disc disease.  

On January 1997 VA orthopedic examination, appellant's 
musculature exhibited increased tone; and ankle and knee 
jerks were absent.  The diagnoses included soft tissue 
abnormality of the extremities and skeletal axis, of 
undetermined etiology.  The examiner stated that appellant's 
soft tissue abnormality was consistent with collagen disease 
of the extremities.  On October 1997 VA rheumatologic 
examination, reflexes were "2+" at the knees and "1+" at 
the ankles.  The left lower extremity had slightly decreased 
sensation.  

Pursuant to the Board's November 1998 remand, an April 1999 
VA neurologic examination was conducted.  That VA neurologic 
examination report noted a history of a negative EMG 
[electromyogram] in 1996.  Clinically, it was reported that 
motor status evaluation of the upper and lower extremities 
"takes great coaching by the examiner to get [appellant] to 
completely put out his best effort of strength."  Reflexes 
were "1+" at the upper extremities.  The left knee jerk was 
"1+"; the right knee jerk was described as not easily 
elicited; and ankles reflexes were absent.  Significantly, 
the examiner opined that although appellant's movement in the 
extremities was very stiff, there were no pathological 
reflexes "to imply that this is of a[n] upper motor neuron 
problem....  He does not appear to have a peripheral nerve 
problem.  However, he does have decreased Achilles tendon 
reflexes bilaterally even though his EMG of the lower 
extremities was negative.  He may have a rheumatological 
problem causing stiffness...."  

Pursuant to the Board's January 2001 remand, a December 2001 
VA neurologic examination was conducted (with December 2002 
addendum).  That VA neurologic examination report indicated 
that the examiner reviewed the claims folders.  Appellant's 
complaints included painful back, arms, and legs.  He 
reported having been diagnosed with fibromyalgia (service 
connection is in effect for fibromyalgia).  Appellant alleged 
having numbness of the hands and feet since his Army period.  
Appellant also stated that he had driven himself to the 
examination, a distance of about 125 miles.  Clinically, 
appellant was noted by the examiner to expend extremely 
little effort on muscle strength testing of the upper and 
lower extremities.  Deep tendon reflexes were uniformly 
decreased but were more than "1+" in all extremities.  No 
Achilles tendon reflexes were elicited at either ankle.  

Significantly, the examiner stated that there were no 
pathological relexes.  Sensation was intact in all 
extremities.  The legs had pitting edema.  The examiner 
opined that appellant had been diagnosed with fibromyalgia 
and had complaints of chronic pain in the extremities; that 
edema of the lower extremities might be a factor in 
discomfort involving the feet; that slowness of movement 
might be secondary to stiffness of joints, although the 
decreased strength he displayed on examination appeared less 
than full effort; that although he was able to walk without a 
cane and supported his own weight, he would not overcome even 
minor resistance applied by the examiner to movement of each 
lower extremity; that excessive callus formation over the 
thumbs and index fingers suggested that he did manual labor, 
although grip strength and arm strength were moderately 
decreased; that he was able to drive a long distance and 
ambulate under his own power; and that the findings would 
suggest that appellant did not expend full effort on 
examination.  It is significant that the examiner opined that 
"[n]eurologically, the patient appears to be intact.  The 
complaints of numbness in his feet may be secondary to 
swelling with resultant pitting edema of his lower 
extremities.  The complaint of pain appear[s] to be of a 
rheumatological nature."  

VA electromyographic and nerve conduction velocity studies 
were conducted in January 2002.  Appellant stated that he had 
right hand carpal tunnel syndrome.  The electrophysiologic 
results were interpreted as showing delay in latency of the 
right median nerve (although normal in amplitude and 
conduction velocity), "suggesting" mild right hand carpal 
tunnel syndrome (with findings noted as similar to a 1996 
study).  Significantly, results were normal in all other 
extremities.  

In a December 2002 addendum to said 2001 VA neurologic 
examination report, the examiner opined, in pertinent part, 
in response to the Board's January 2001 remand question as to 
"whether any chronic disability of the upper and lower 
extremities, claimed as numbness, is currently manifested, 
and if so, its approximate date of onset (i.e., is it 
causally or etiologically related to DUTRA or Desert 
Shield/Storm active duty)":

The patient has a mild right carpal 
tunnel syndrome by electrophysiological 
criteria according to the results of the 
January...2002 NCV-EMG study....  His 
symptoms earlier must have been 
sufficiently severe to warrant CTS 
[carpal tunnel syndrome] release in 
February 1987 according to the Desert 
Shield/Desert Storm service medical 
records....  It would appear that the 
surgery was successful because he did not 
later complain of symptoms that are 
typical for CTS, such as painful numbness 
in a median nerve distribution, weakness 
of median nerve muscles, and he did not 
wear a wrist splint.  He did not 
demonstrate median nerve sensory deficits 
or motor deficits to his Neurological C & 
P examinations, including one conducted 
by myself and one by [another physician].  
Thus the history, physical exam, and the 
electrophysiological results suggest that 
the CTS was clinically mild when compared 
to his other complaints of pain.

With respect to the legs, he had EMG-NCV 
studies in 1991, 1996 and 2002, and all 
studies were normal....On two occasions, 
his motor exam ...showed a striking lack of 
effort on the part of the patient...the 
patient was observed to have normal or 
close to normal strength in his limbs....  
Thus, his evaluation is complicated by a 
large functional component....  Thus the 
available evidence leads me to conclude 
that he does not have any major chronic 
neurological disability of the upper or 
lower limbs.  

In response to the Board's January 2001 remand directive 
"[i]f any chronic disability of the upper and lower 
extremities, claimed as numbness, is not currently 
manifested, this should be so stated for the record", the 
examiner opined, in pertinent part:

As noted above, sensory testing on two 
occasions did not show any evidence of 
radiculopathy or clinically overt 
neuropathy.  The patient has reduced 
reflexes diffusely and absent ankle 
jerks, but this can be a normal variant.  
Hyporeflexia could also indicate early 
neuropathy but three NCV-EMG studies have 
not found electrophysiological support 
for neuropathy.  The claim for the 
patient's claim of numbness is not known 
but it does not appear to be due to 
either a radiculopathy or neuropathy.

In response to the Board's January 2001 remand directive to 
"comment upon the significance, if any, of...the Desert Shield 
medical records' notation of right carpal tunnel syndrome 
surgery performed in February 1987; to wit: (i) are there 
postoperative residuals of right carpal tunnel syndrome 
currently manifested, (ii) if postoperative residuals of 
right carpal tunnel syndrome preexisted the Desert 
Shield/Storm period of active duty, was there a permanent 
increase in severity of that condition during that active 
duty period, where the increase in disability was not due to 
natural progression of that condition, or (iii) if 
postoperative residuals of right carpal tunnel syndrome 
preexisted the Desert Shield/Storm period of active duty, was 
there a permanent increase in severity of that condition 
during that active duty period, where the increase in 
disability was due to natural progression of that 
condition":

Please see my comments to question 1 
above.  The CTS symptoms following 
surgery appear to have abated, and the 
electrophysiological study in 2001 
indicated only a mild deficit.  
Complaints that are specific for CTS are 
notably absent throughout the medical 
record even as a large number of other 
somatic complaints are registered.  

A.  Service Connection for a Disability Claimed as Numbness 
of the Right Upper Extremity

Available DUTRA medical records prior to appellant's period 
of active duty during Desert Shield/Storm do not reveal any 
complaints, findings, or diagnoses pertaining to chronic 
numbness of the right upper extremity.  However, during 
appellant's Desert Shield/Storm active service, a July 1992 
private neurosurgeon's report indicated that he had provided 
appellant treatment in 1987 and that appellant had undergone 
right carpal tunnel syndrome surgery in February 1987.  
However, there is absolutely no indication that appellant had 
the onset of carpal tunnel syndrome or any right upper 
extremity numbness during ACDUTRA or INACDUTRA.  Appellant's 
DUTRA personnel records indicate that he was not on ACDUTRA 
in February 1987.  Additionally, appellant only contends that 
such neurologic condition is related to his Desert 
Shield/Storm active service.  See, for example, his September 
1992 initial application for VA disability benefits and a 
December 1993 Substantive Appeal.  

The July 1992 private neurosurgeon's report appears to 
convincingly establish that appellant had right carpal tunnel 
syndrome prior to his Desert Shield/Storm active service.  
Such medical evidence as to pre-service right carpal tunnel 
syndrome is not contradicted by any competent evidence of 
record.  Appellant contends that the claimed numbness of the 
right upper extremity had its onset during his Desert 
Shield/Storm active duty.  In Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991), the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  However, as the Court further explained 
in that case, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge such as a 
diagnosis...."  Here, appellant is not competent to offer 
medical opinion as to the etiology of any numbness of the 
right upper extremity, since this requires medical opinion.

An issue for resolution is whether the preexisting right 
upper extremity numbness/carpal tunnel syndrome underwent a 
permanent increase in severity during appellant's Desert 
Shield/Storm service.  During appellant's Desert Shield/Storm 
service, although appellant's complaints included 
numbness/tingling in the upper extremities, there were no 
clinical findings or diagnoses pertaining to chronic numbness 
in either upper extremity.  Thus, there is no actual in-
service clinical evidence of any increase in the preexisting 
right carpal tunnel syndrome indicative of aggravation by 
service.  See also Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991), wherein the Court held that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened."  Another significant piece of 
negative evidence indicating that the preservice right carpal 
tunnel syndrome did not increase in severity during active 
service consists of the December 2002 addendum to the 
December 2001 VA neurologic examination report, wherein the 
examiner opined in response to the Board remand questions, in 
pertinent part, that appellant's pre-service symptoms must 
have been severe as to warrant a carpal tunnel syndrome 
release performed in February 1987; and that the surgery 
appeared successful because symptoms abated and appellant 
"did not later complain of symptoms that are typical for 
[carpal tunnel syndrome], such as painful numbness in a 
median nerve distribution [and] weakness of median nerve 
muscles...."  

Accordingly, the Board concludes that appellant's right 
carpal tunnel syndrome was not incurred in or aggravated by 
ACDUTRA or permanently aggravated by subsequent Desert 
Shield/Storm service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
1153, 5107; 38 C.F.R. §§ 3.6(a),(c),(d), 3.303, 3.306(b).  


B.  Service Connection for a Disability Claimed as Numbness 
of the Left Upper Extremity and the Lower Extremities

Although Desert Shield/Storm active duty medical records 
reveal that in 1991, appellant complained of pain and 
numbness of the feet/legs, particularly after a May 1991 
motor vehicular accident, electromyographic/nerve conduction 
velocity studies were interpreted as showing no lower 
extremity neuropathy.  An April 1992 military Medical 
Evaluation Board report revealed that deep tendon reflexes 
were "1+" at the knee and ankle; and muscle strength and 
sensation were intact and equal in the upper and lower 
extremities, except for decreased sensation in the left lower 
extremity.  However, although on post-service VA examinations 
in the 1990's, ankle jerks were decreased or absent at the 
left ankle and diagnoses included neurologic findings 
"probably secondary to underlying disc problem", it was 
noted that an electrmyographic study in 1996 was negative and 
that it was difficult examining appellant because of 
appellant's lack of cooperation apparently due to a 
psychologic overlay.  

An April 1999 VA neurologic examination report indicated that 
although appellant had decreased reflexes in the upper and 
lower extremities, he did not appear to be expending full 
effort in strength testing; and that although appellant's 
movement in the extremities was very stiff, a rheumatological 
problem could be causing stiffness as there were no 
pathological reflexes indicative of upper motor neuron or 
peripheral nerve disease.  

A significant negative piece of evidence is the December 2001 
VA neurologic examination report with December 2002 addendum, 
wherein the neurologist opined that upon review of the claims 
folders and examination, appellant was again noted to expend 
extremely little effort on muscle strength testing of the 
upper and lower extremities; that there was a large 
functional component to appellant's symptomatology; that 
although there were decreased or absent reflexes, these might 
be a normal variant because there were no pathological 
relexes or evidence of neurologic abnormalities in the left 
upper extremity and lower extremities (particularly citing 
the January 2002 VA electromyographic and nerve conduction 
velocity studies, which revealed no neurologic abnormality in 
the left upper extremity or the lower extremities).  In fact, 
the examiner concluded that appellant did not have any 
chronic neurological disability of the left upper extremity 
and the lower extremities.  There is no medical opinion or 
other competent evidence of record to rebut the VA 
neurologist's opinion.  

Appellant has not presented any competent evidence indicating 
that chronic numbness of the left upper extremity and the 
lower extremities is presently manifested and related to his 
DUTRA/active service.  Appellant is not competent to offer 
medical opinion as to whether any chronic neurological 
disability of the left upper extremity and the lower 
extremities is manifested and the etiology thereof, since 
this requires medical opinion.  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of competent evidence showing that 
chronic numbness of the left upper extremity and the lower 
extremities is presently manifested and related to 
appellant's DUTRA or active service, the claim for service 
connection for chronic numbness of the left upper extremity 
and the lower extremities is denied.  38 U.S.C.A. §§ 101, 
101(24), 1110; 38 C.F.R. §§ 3.6(a),(c),(d), 3.303.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  




ORDER

Service connection for chronic numbness of the right upper 
extremity (including right carpal tunnel syndrome), the left 
upper extremity, and the lower extremities is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

